Citation Nr: 1308545	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a Bennett's fracture of the right (dominant) thumb.

2.  Entitlement to service connection for residuals of a dislocated left ring finger.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2004 rating decision, the RO granted service connection and assigned a noncompensable rating for the Veteran's right thumb.  Service connection for a dislocated left ring finger, low back condition, cervical spine condition, and left foot condition were denied.  The Veteran perfected an appeal of these issues, and they were remanded by the Board in March 2009 and November 2011 for further development.

A Travel Board hearing addressing these issues was held in June 2012 with the Veteran in St. Petersburg, Florida, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a separate October 2009 rating decision, the RO declined to reopen the Veteran's previously denied claim for service connection for PTSD.  The Veteran perfected an appeal of that rating decision as well.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

The issues of entitlement to service connection for residuals of a dislocated left ring finger, service connection for a low back disorder, service connection for a cervical spine disorder, and whether new and material evidence has been received to reopen a claim of service connection for PTSD, are addressed in the REMAND portion of the decision below and are] REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right thumb disability is not manifested by a gap between the thumb pad and fingers when the thumb is opposing the fingers, and does not have any significant impact on daily activities.

2.  The Veteran's pes planus preexisted service and was not aggravated by service; additional left foot disabilities are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the Veteran's Bennett's fracture of the right thumb have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5228 (2012).

2.  A left foot disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in October 2003 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With respect to the Veteran's claim for an increased rating for his right thumb, he is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, in the Veteran's March 2004 notice of disagreement (NOD), he appealed the initial disability rating assigned and is presumed to be seeking the maximum benefits available under the law.  Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a November 2004 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the Veteran's claim for service connection for a left foot disability, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to his claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.


B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.

The Veteran was also afforded VA examinations as part of his increased rating claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right thumb condition.  Although the Veteran's most recent examination for his thumb was in May 2009, the Board finds that an additional examination is not warranted, as the Veteran has not specifically asserted that his condition has worsened, and his recent treatment records do not document any complaints related to his thumb.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

No medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim for service connection for left foot disorder.  However, the Board finds that the evidence, which does not reflect credible evidence of a relationship between a current condition and service, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran's right thumb condition is currently assigned a 0 percent rating under Diagnostic Code 5299-5228.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Under Diagnostic Code 5228, a rating of 0 percent (noncompensable) is assigned with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A rating of 10 percent is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  A rating of 20 percent is assigned with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  The rating criteria are identical for the major (dominant) and minor (non-dominant) hand.

B.  Evidence

The Veteran underwent a VA examination in April 2005.  A history of the Veteran's prior thumb fracture was noted.  The Veteran reported that his right hand occasionally becomes "icy cold," and felt clumsy and lacking in grip strength.  On examination, no swelling or effusion was present, and no instability was detected.  The Veteran was able to make a complete fist.  The interphalangeal joint demonstrated 0 to 90 degrees of motion actively, passively, and repetitively.  Range of motion of the metacarpophalangeal joint was 0 to 80 degrees.  Tinel and Phalen signs were negative, and a grind test to the thumb was also negative.  X-rays demonstrated very minimal loss of the joint space at the metacarpophalangeal joint.  The examiner noted that some weakness in the Veteran's thumb on examination was probably due to a lack of effort.

The Veteran was afforded another VA examination in May 2009.  He reported pain and weakness in his right thumb, but did not treat his condition.  On examination, there was no gap between the Veteran's right thumb pad and his fingers.  There was no objective evidence of pain.  These findings were unchanged following repetitive motion.  There was no decreased strength or dexterity.  The examiner noted that the Veteran's thumb condition was mild.  There was no objective evidence of any residual dysfunction of the thumb related to his fracture, and there was no effect on usual daily activities.

The Veteran testified at a Board hearing in July 2012.  He stated that his thumb still did not work properly, and was causing some pain in his right index finger.

C.  Analysis

Based on the evidence of record, the Board finds that an initial compensable rating is not warranted for the Veteran's right thumb condition.  As noted above, a compensable rating is assigned with a gap of one to two inches (2.5 to 5.1 cm) between the thumb and the fingers, with the thumb attempting to oppose the fingers.  That criterion has not been met in this case.  The May 2009 VA examination specifically noted that there was no gap between the thumb and fingers on examination.  The Veteran was also able to make a complete fist during the earlier April 2005 examination.

In adjudicating the claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right thumb pain and weakness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, his statements alone do not establish that his right thumb condition is manifested by any gap between his thumb and fingers.  Moreover, the Veteran's VA and private treatment records, which span the entire appeal period, are negative for any complaints or treatment associated with the Veteran's right thumb.  The available evidence does not demonstrate that the overall level of impairment resulting from the Veteran's condition establishes a disability picture consistent with a compensable rating.

The Board has also considered whether a rating under Diagnostic Code 5003 is warranted.  Diagnostic Code 5003 provides that when the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, however, the Veteran's thumb condition does not implicate a major joint or group of minor joints.  See 38 C.F.R. § 4.45.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right thumb disability with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the rating schedule specifically contemplates limited motion and associated impairment.  More severe disabilities that are not present in the Veteran's case, such as ankylosis, are also contained in the rating schedule.  In sum, the Veteran's condition is not manifested by any symptoms which fall so far outside the rating schedule as to render it inadequate.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

B.  Evidence

The Veteran underwent an enlistment examination in July 1985.  He was noted to have mild to moderate pes planus that was asymptomatic.  Service treatment records are otherwise negative for any complaints, treatment, or diagnoses related to a left foot disability.

A March 2004 x-ray revealed a mild pes planus deformity bilaterally.  A March 2005 x-ray revealed evidence of a mild hallux valgus frontal deformity.  There was also mild lateral subluxation of the lateral first metatarsal sesamoid.  

VA treatment records dated October 2005 show the Veteran complained of a painful callous on the left foot.  On examination, pain was present with direct pressure on the medial aspect of the left first metatarsal head.  The Veteran was diagnosed with a medial callous on the first metatarsal of the left foot and pes planus.  The treating physician noted that the prior x-ray revealed no irregularities along the medial side of the first metatarsal.

Additional records dated February and March 2007 show the Veteran had pes planus and painful onychomycosis of the left hallux.

The Veteran testified at a Travel Board hearing in July 2012.  He reported that his left foot was run over by a vehicle while he was working in the motor pool.  He stated that his foot was placed in a cast.  He now had shooting pains in his big toe.

C.  Analysis

Based on the evidence of record, the Board finds that service connection for a left foot disability is not warranted.

Initially, the Board notes that the Veteran was noted to have mild to moderate, asymptomatic pes planus at the time of his enlistment examination in 1985.  Therefore, the presumption of sound condition does not apply.  Moreover, there are no further entries in the Veteran's service records regarding pes planus.  A March 2004 x-ray noted mild pes planus.  In sum, the evidence does not demonstrate that the Veteran's preexisting pes planus underwent any temporary or permanent increase during service, and the Veteran has not made any such assertions.

In addition, while the Veteran's current records reflect diagnoses of a hallux valgus deformity and a painful callous, these conditions were diagnosed many years after service.  The Veteran has not alleged that they had their onset in service or are otherwise related to service.

Rather, the Veteran contends that he has a left foot disability as a result of his foot being run over by a vehicle.  The Veteran is competent to make such an assertion.  However, the Board does not find his statements to be credible.  The Veteran's service treatment records reflect complaints and treatment for a variety of conditions, including orthopedic conditions related to a fractured thumb, dislocated ring finger, and neck and back pain.  Therefore, the Veteran has an established pattern of seeking treatment for orthopedic conditions in service.  However, his records do not reflect any findings related to the his foot being run over by a vehicle and placed in cast.  After service, the Veteran sought treatment for conditions associated with his left foot, but never reported that his foot was run over, and his treating physicians never noted any trauma-related findings.  Therefore, the Board does not find his statements regarding a left foot injury in service to be credible.

In sum, preexisting pes planus was not aggravated by service, and the Veteran's other diagnosed left foot conditions are not shown to have been incurred in otherwise related to service.


ORDER

An initial compensable rating for a Bennett's fracture of the right thumb is denied.

Service connection for a left foot disability is denied.


REMAND

A.  Left Ring Finger

Service treatment records show the Veteran dislocated his left ring finger while playing sports in December 1990.  His finger was taped, and he was placed on a physical profile for two weeks.  He continued to receive treatment, and in March 1991 he was able to make a tight fist without pain.  The treating physician stated that no further treatment was indicated, through the Veteran was instructed to return as needed.  At his July 2012 Travel Board hearing, the Veteran testified that he had limited motion and discomfort associated with his left ring finger.  In light of the findings in service and the Veteran's current contentions, a VA examination is necessary to determine the nature and etiology of any current left ring finger disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).

B.  Low Back and Cervical Spine Disabilities

Service treatment records contain several entries related to the neck and low back.  In August 1987, the Veteran was treated for mechanical low back pain.  In January 1988, he reported injuring his back while playing basketball, and was having low back pain while traversing stairs.  In April 1988, the Veteran was treated for low back pain attributed to moving furniture.  In September 1988, the Veteran was treated for exercise-related soreness of the low back.

In addition, the Veteran reported pain from his chest to the left side of his neck in April 1987.  On examination, he had a tender trapezius with head rotation.  He was diagnosed with myalgia.  In October 1987, he was noted to have pain in the back of his neck when turning his head.

A VA examination was conducted in November 2006.  The examiner only noted a history of back strain in 1987 and 1992, and a neck injury in 1988.  He stated that it was less likely than not that the Veteran's low back and neck pain was related to service.  While he had evidence of minor injuries in service, he worked in lumber yards and construction after service, and was only unable to work after an injury on the job in 2003.  The examiner stated that the Veteran's military experience did not appear to cause any long-term injury, and that no organic pathology was present in the current examination.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, November 2006 examination and opinion is inadequate.  First, while the examiner stated that no organic pathology was present, imaging studies did reveal mild arthritis in both the cervical and lumbar spines.  Second, it does not appear that the examiner identified all of the instances of low back and neck pain documented in the Veteran's service treatment records.  Finally, the examiner appears to base his opinion on the fact that the Veteran stopped working in 2003 due to an injury on the job.  However, the fact that he stopped working does not adequately address the question of whether the Veteran's current condition is etiologically related to the documented complaints and treatment in service.  Therefore, a supplemental opinion is necessary.

C.  PTSD

The Veteran indicated in his VA Form 9 Substantive Appeal that he wished to testify before a member of the Board at his local VA office regarding his claim for PTSD.  To date, no such hearing has been scheduled.  Therefore, this claim should be remanded to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his claimed left ring finger condition.  The claims file should be made available to the examiner, and the examiner should indicate that the file was reviewed as part of the examination.  All indicated tests and studies should be conducted.  Upon completion, the examiner should identify any current left ring finger disabilities and provide an opinion as to whether it is at least as likely as not that any currently diagnosed condition is etiologically related to a left ring finger dislocation documented in December 1990.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  The claims file, including a copy of this remand, should be forwarded to an appropriate VA examiner.  After review of the file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed cervical and lumbar spine conditions are etiologically related to service.  In addressing this question, the examiner should specifically reference the Veteran's documented low back and neck treatment in service, as well as post-service findings and treatment.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

4.  The Veteran should be scheduled for a personal hearing before a traveling member of the Board of Veterans' Appeals sitting at the RO as soon as practicable for the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for PTSD.  The Veteran should be notified in writing of the date, time and location of the hearing.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a SSOC should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


